Poch, J. This claim comes before the Court upon a joint stipulation of the parties which states as follows: The State of Illinois and Marian Mills, Claimant in this matter, contracted in 1966 to display Mrs. Mills’ antique storm buggy in the State Fair Farm Museum on behalf of the Department of Agriculture. The buggy was displayed from 1966 until 1970 when the Illinois State Fair Farm Museum was razed. At that time the State of Illinois requested permission to store the buggy in another location until the museum was rebuilt. The buggy was stored in the Buffalo Barn on the State Fair property until 1972, when it disappeared. The buggy was not located in a State Fair property inventory in 1979. The State of Illinois concedes liability in this matter to the extent agreed upon in the joint stipulation. The State of Illinois and the Claimant agree to the value of the buggy as being $2,000.00. There were attached to the joint stipulation two estimates indicating that $2,000.00 is a fair sum for the buggy. Both parties agree to the granting of an award in the amount of $2,000.00. There has been no other evidence presented, and briefs were waived. Both parties have agreed that this award will constitute full and final satisfaction of the claim herein or any other claim arising out of the same occurrence. While this Court is not necessarily bound by a stipulation such as this, it has no desire to interpose a controversy where none appears to exist. The stipulation submitted by the parties appears to be entered into freely and fairly, and its contents appear to be reasonable. The Court, therefore, finds no reason not to accept it and follow its recommendation of an award for $2,000.00. It is hereby ordered, that the Claimant, Marian Mills, be awarded the amount of $2,000.00 in full and final satisfaction of this claim.